                                                    HISTORY


                        Homeland Security Chief: To
                        Attack Our Monuments Is To
                              Attack America
   The violent mob is not worthy of even polishing George Washington’s statue, let alone desecrating it.


This weekend, we celebrate the birth of the greatest enterprise in the history of mankind, the United
States of America, and our ancestors’ brave decision to ight for their freedom from British oppression.
That ight was led by George Washington, but sadly, the mobs of violent protestors who recently
debased statues of our irst president and founding father despise him and the nation he built.

The Fourth of July observes one of the most seismic shifts in human history. Before the Declaration of
Independence, mankind was divided into nations by ethnicities and tribes. The Founding Fathers gave
birth to a new type of nation. As G.K. Chesterton wrote, “America is the only nation in the world that is
founded on a creed… It enunciates that all men are equal in their claim to justice, that governments
exist to give them that justice, and that their authority is for that reason just.”

The miracle of the American experiment was not the result of a natural sequence of events. An
exceptionally virtuous and educated cadre of statesmen broke away from the politics of millennia and
created something new. Only by this political miracle do Americans enjoy our freedoms. It is on the
virtue and sacri ice of the founding fathers and the numerous men and women who carry on their
legacy that America is still free today.

It should be no surprise that George Washington receives such a special vitriol from the lawless mobs,
as he was the paradigm of our founding fathers. Under Washington, the rights to life, liberty, and the
pursuit of happiness were realized. He mobilized volunteers to enforce our rights against the world’s
preeminent superpower. His soldiers and ragtag militiamen routed a king’s army and navy.

Yet, when Washington’s power reached its maximum, he gifted it away. By the time Washington became
president, this was the least impressive item on his ré sumé . But even in that endeavor, he set the gold
standard for statesmanship. Washington again voluntarily relinquished his power after two terms in
of ice, inaugurating a foundational democratic principle that has lasted centuries.

To this day, American citizenship remains the most valuable privilege anyone can possess. American
citizens enjoy protection under the rule of law and the right to live in a society where anyone can
pursue the American Dream—brought to you in part by Washington himself. As just a small tribute to
his immeasurable contribution to the nation and the world, our capital and the tallest structure in it
are named for him.

However, his role in shaping this country is precisely the reason so many hate him and want to expunge
our cities of this champion of liberty. In Portland, Oregon, a violent mob recently draped an American
lag over the face of a George Washington statue, toppled it, and set it on ire. No American should
loathe the man who ended monarchy. No “de-colonizer” should diminish the irst—and most successful
—revolution against colonialism.

The violent mob is not worthy of even polishing Washington’s statue, let alone desecrating it. But they
don’t stop there. In a bizarre turn of events, they have also vandalized statues memorializing
abolitionists, Union soldiers, and Ulysses S. Grant.

                                                                                       EXHIBIT 2, Page 1 of 2
                                                                             DECLARATION OF SHEILA POTTER
                                                                                   Case No. 3:20-cv-01161-MO
They even threaten a 19th-century statue of Abraham Lincoln that was dedicated by abolitionist leader
Frederick Douglass and inanced by donations from freed slaves. These heroes ended slavery and knew
racial oppression more intimately than modern-day rioters do. Their only crime is not submitting to
the standards of the woke mob sometimes more than 100 years after their time.

In contrast to peaceful protestors exercising their First Amendment rights, violent protestors de iling
statues are no better than the looters and rioters who ransacked hundreds of small businesses, many
of which are owned by minorities, across the country under the guise of racial justice protests. But the
symbolic destruction of monuments bene its nobody and only robs future generations of Americans of
the ability to pay their respects to our country’s great leaders.

When we wash away history, we wash away inquiry, and we wash away the truth. But it is truth,
transparency, and debate that increase our understanding of what is right. Good people must not stoop
to the mob.

Some in the mob worship a statue of Vladimir Lenin in Seattle. Lenin represents untold repression,
ethnic cleansing, and the mass killings of millions of his countrymen. Let it stand as a testament to their
self-contradictions and a memorial to the historical evil that Lenin and his modern-day successors
represent.

And when someone tries to desecrate a statue of the guardians of America’s foundational principles,
make no mistake: they attack America itself. Police must protect public property. Prosecutors must
punish perpetrators. Politicians must neither placate nor patronize these pillagers.

President Trump has led a irm response to the lawlessness sweeping our nation. The Department of
Homeland Security is following his lead in deploying special units to defend our national treasures
from rioters. Rest assured, we will leverage every tool and authority in our arsenal to make sure these
landmarks remain intact for our grandchildren and great-grandchildren to learn from so they can carry
on America’s great legacy.


                Chad F. Wolf is the acting secretary of the Department of Homeland Security.
                Copyright © 2020 The Federalist, a wholly independent division of FDRLST Media, All Rights Reserved.




                                                                            The "Wendy's Girl" Caused a Stir On The Red
                                                                            Carpet
                                                                            Living Magazine | Sponsored


                                                                                                                       Read Next Story




                                                                                                 EXHIBIT 2, Page 2 of 2
                                                                                       DECLARATION OF SHEILA POTTER
                                                                                             Case No. 3:20-cv-01161-MO
